Exhibit 10.2

 

TERMINATION AGREEMENT AND GENERAL RELEASE

 

THIS TERMINATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is executed on
this 26th day of August, 2003 by and between INVESTools, Inc., a Delaware
corporation (the “Company”) and Ross Jardine (“Employee”).

 

WHEREAS, the Company and Employee have entered into that certain Amended and
Restated Employment Agreement effective as of August 30, 2002 (the “Employment
Agreement”); and

 

WHEREAS, Employee and the Company mutually desire to terminate their
relationship on an amicable basis; and

 

WHEREAS, to accommodate this request, the Company and Employee now desire to
terminate the Employment Agreement in order that each of them can be released
and forever discharged from further performance thereunder.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                       Termination of Employment Agreement. 
Except as otherwise provided herein, the Company and Employee each hereby agree
that the Employment Agreement shall be terminated as of the date hereof and
neither shall thereafter have any liabilities, rights, duties or obligations to
the other party under or in connection with the Employment Agreement, including
with respect to any provisions of such Employment Agreement which purport to
survive such termination.  In connection therewith, the Company and Employee
hereby waive any rights to prior notification of termination of the Employment
Agreement as set forth in the Employment Agreement or otherwise.  The parties
acknowledge and agree that, as of the date hereof, the Employment Agreement
shall be null and void and of no further force or effect.

 

2.                                       Resignation of Offices.  Employee
hereby resigns from all positions he may hold as an officer, director or manager
of the Company and any subsidiaries of the Company.

 

3.                                       Severance Benefits.

 

a.                                       Employee has been offered and agrees to
accept from the Company severance pay equal to the total gross amount of
$270,850, of which (i) $50,000 (representing the quarterly bonus payments
referenced in the Employment Agreement) and (ii) $2,100 (representing unpaid
club membership payments referenced in the Employment Agreement) shall be
payable on the date hereof, and the remaining $218,750 less withholdings,
representing 10.5 months salary, shall be paid in accordance with the Company’s
regular payroll schedule beginning August 1, 2003.  Employee understands and
agrees that this severance pay is not otherwise due Employee.

 

--------------------------------------------------------------------------------


 

b.                                      Employee will be given COBRA
notification regarding insurance benefits provided to employees of the Company. 
The Company will be responsible for the COBRA continuation coverage premium
until June 15, 2004.

 

c.                                       From September 1, 2003 until June 15,
2004, the Company shall pay Employee  $300 per month for social or country club
membership dues.

 

d.                                      All stock options granted to Employee by
the Company shall lapse on the date hereof; provided, however, that the Company
shall pay to Employee, in immediately available funds, an amount equal to the
difference between (i) the exercise price of the stock options granted to
Employee by the Company which have vested and are in-the-money as of the date
hereof and (ii) the closing bid price per share of the Company’s common stock on
the date hereof, multiplied by the number of shares of such vested stock
options.

 

e.                                       From the date hereof until June 15,
2004 (the “Severance Period”), Employee shall have access to the InvestorToolbox
website without payment.

 

f.                                         The Company hereby agrees to sell for
$1.00, and Employee hereby agrees to purchase for $1.00, certain of the
furniture and equipment, including certain video backdrops and sets, of the
Company pursuant to a Bill of Sale mutually satisfactory to the parties thereto.

 

4.                                       Right of First Refusal.  From the date
hereof until the earlier of (i) June 15, 2004 or (ii) a Change of Control (as
defined below), if Employee desires to sell more than 10,000 shares of Company
common stock in any one month, Employee shall irrevocably offer (in a written
instrument delivered to the Company) to sell such shares of his Company common
stock registered in Employee’s name to the Company for the price and on the
terms specified on Exhibit A attached hereto.  The Company shall accept such
offer within 24 hours of the actual receipt of such offer and consummate such
transaction within 3 business days after acceptance of such offer.  If the
Company does not so elect to purchase all, or any portion, of such shares of
stock, the right to purchase such stock pursuant to such offer shall terminate
and Employee may sell such shares in the open market.  Any sale pursuant to this
Section 4 shall take place at the principal corporate office of the Company.  At
the closing of such sale, Employee shall assign and deliver the certificates
representing such stock (duly endorsed for transfer and free of any liens or
encumbrances whatsoever) to the Company, and the Company shall deliver to
Employee in certified funds the full consideration therefor as specified
hereunder.  Any stock transfer or similar taxes involved in such sale shall be
paid by Employee, and Employee shall provide the Company with such evidence of
the Employee’s authority to sell hereunder and such tax lien waivers and similar
instruments as the Company may reasonably request.  Notwithstanding anything to
the contrary herein, the Company’s right of first refusal set forth in this
Section 4 shall not apply to gifts or charitable donations of Employee’s shares
of Company common stock.  During the period set forth in this Section 4,
Employee agrees to provide notice to the Company of a sale by Employee of 10,000
shares or less of Company common stock within three business days of such sale.

 

For the purposes of this Section 4, “Change of Control” means the happening of
any of the following events:

 

2

--------------------------------------------------------------------------------


 

(I)                                     THE ACQUISITION BY ANY INDIVIDUAL,
ENTITY OR GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) (A “PERSON”),
OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE
EXCHANGE ACT) OF 50% OR MORE OF EITHER (A) THE THEN OUTSTANDING SHARES OF COMMON
STOCK OF THE COMPANY OR (B) THE COMBINED VOTING POWER OF THE THEN OUTSTANDING
VOTING SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS; PROVIDED, HOWEVER, THAT THE FOLLOWING ACQUISITIONS SHALL NOT
CONSTITUTE A CHANGE OF CONTROL UNDER THIS SUBSECTION (I): (X) ANY ACQUISITION
DIRECTLY FROM THE COMPANY (EXCLUDING AN ACQUISITION BY VIRTUE OF THE EXERCISE OF
A CONVERSION PRIVILEGE), (Y) ANY ACQUISITION BY THE COMPANY, OR (Z) ANY
ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY CORPORATION CONTROLLED BY THE COMPANY; OR

 

(II)                                  INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE
HEREOF, CONSTITUTE THE BOARD OF DIRECTORS (THE “INCUMBENT BOARD”) CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT
ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE EFFECTIVE DATE HEREOF WHOSE
ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED
BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT
BOARD SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE
INCUMBENT BOARD, BUT EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE
INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF EITHER AN ACTUAL OR
THREATENED ELECTION CONTEST (AS SUCH TERMS ARE USED IN RULE 14A-11 OF
REGULATION 14A PROMULGATED UNDER THE EXCHANGE ACT) OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD; OR

 

(III)                               APPROVAL BY THE STOCKHOLDERS OF THE COMPANY
OF A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR THE SALE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY.

 

5.                                       Release by Employee.  In consideration
for the Company’s payment of the severance pay and the Company’s payments of the
COBRA continuation coverage premium on behalf of Employee, Employee voluntarily
and knowingly waives, releases, and discharges the Company, its parent,
predecessors, successors, subsidiaries, affiliates, employees, officers,
directors, owners, agents and assigns from all claims, liabilities, demands, and
causes of action, known or unknown, fixed or contingent, which Employee may have
or claim to have against any of them as a result of Employee’s employment and/or
termination from employment and/or as a result of any other matter arising
through the date of Employee’s signature on this Agreement.  Employee agrees not
to file a lawsuit to assert any such claims or to seek damages through an
administrative claim for any such claims.  This waiver, release and discharge
includes, but is not limited to: (1) claims arising under federal, state, or
local laws regarding employment or prohibiting employment discrimination such
as, without limitation, Title VII of the Civil Rights Act of 1964, the Equal Pay
Act, the Age Discrimination in Employment Act, the Older Workers’ Benefit
Protection Act, the National Labor Relations Act, Section 1981 of the Civil
Rights Act of 1866, the Americans with Disabilities Act, the Fair Labor
Standards Act, the Family and Medical Leave Act, Utah Antidiscrimination Act;
(2) claims for breach of contract, including the

 

3

--------------------------------------------------------------------------------


 

Employment Agreement; (3) claims for personal injury, harm, or other damages
(whether intentional or unintentional including, without limitation, negligence,
defamation, misrepresentation, fraud, intentional infliction of emotional
distress, assault, battery, invasion of privacy, and other such claims); (4)
claims growing out of any legal restrictions on the Company’s right to terminate
its employees; (5) claims for wages or any other compensation; or (6) claims for
benefits including, without limitation, those arising under the Employee
Retirement Income Security Act.

 

6.                                       Release by the Company.  In
consideration for Employee’s promises herein, the Company, its parent,
predecessors, successors, subsidiaries, affiliates, employees, officers,
directors, owners, agents and assigns voluntarily and knowingly waive, release,
and discharge the Employee, its agents, representatives, heirs, and assigns from
all claims, liabilities, demands, and causes of action, known or unknown, fixed
or contingent, which the Company may have or claim to have against Employee as a
result of the Company’s employment of Employee and/or as a result of any other
matter arising through the date of the Company’s signature on this Agreement. 
The Company agrees not to file a lawsuit or an administrative claim to assert
any such released claims.  This waiver, release and discharge includes, but is
not limited to: (1) claims arising under federal, state, or local laws regarding
employment or termination of employment, (2) claims for breach of contract, and
(3) claims for personal injury, harm, or other damages (whether intentional or
unintentional including, without limitation, negligence, defamation,
misrepresentation, fraud, tortious interference with contracts or business
relationships, intentional infliction of emotional distress, assault, battery,
invasion of privacy, and other such claims).  Notwithstanding anything to the
contrary in this Section 6, this Section 6 shall not apply to any claims,
liabilities, demands, and causes of action, known or unknown, fixed or
contingent, which the Company may have or claim to have against Employee as a
result of Employee’s breach of his obligations under this Agreement.

 

7.                                       Confidential Information.

 

a.                                       Employee acknowledges that the
Company’s business is highly competitive and that the Company’s books, records
and documents, technical information concerning its products, equipment,
services and processes, procurement procedures and pricing techniques and the
names of and other information (e.g., credit and financial data) concerning the
Company’s customers and business associates all comprise confidential business
information and trade secrets of the Company (collectively, “Confidential
Information”) which are valuable, special, and unique assets of the Company
which the Company uses in its business to obtain a competitive advantage over
the Company’s competitors which do not know or use this information. Employee
further acknowledges that he has had access to such Confidential Information and
that protection of the Confidential Information against unauthorized disclosure
and use is of critical importance to the Company in maintaining its competitive
position. Accordingly, Employee hereby agrees that in further consideration for
the severance pay disclosed above, he will not, at any time, make any
unauthorized disclosure of any Confidential Information or make any use thereof,
except for the benefit of, and on behalf of, the Company. For the purposes of
this Section 7, the term “Company” shall also include affiliates of the Company.

 

4

--------------------------------------------------------------------------------


 

b.                                      Employee acknowledges that, as a result
of his employment by the Company, he has had access to, or knowledge of,
confidential business information or trade secrets of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of the Company.
Employee agrees to preserve and protect the confidentiality of such third-party
confidential information and trade secrets to the same extent, and on the same
basis, as the Confidential Information.

 

c.                                       All written materials, records and
other documents that were made by, or came into the possession of, Employee
during the period of his employment by the Company which contain or disclose the
Confidential Information are and remain the property of the Company.  Employee
agrees that he will immediately return to the Company the same, and all copies,
derivatives and extracts thereof.

 

None of the foregoing in this Section 7 shall prohibit Employee’s continued
participation in those activities specifically described on Exhibit B attached
hereto; provided, however, that Employee shall not target directly the customer
list of the Company or make use of the Company’s business trade secrets.  The
Company’s business trade secrets shall not include the Company’s processes and
systems, logistics planning and scheduling, sales processes, lead generation
activities, fulfillment processes and vendors.

 

8.                                       Inventions and Discoveries.  Employee
hereby assigns to the Company all of his interest in any and ideas, conceptions,
inventions, improvements, and discoveries, whether patentable or not, which were
conceived or made by Employee, solely or jointly with another, during the period
of his employment by the Company and which are related to the business or
activities of the Company.  Employee acknowledges that all such ideas,
conceptions, inventions improvements and discoveries are the sole property of
the Company and that Employee has no rights in the same.  Employee agrees that,
whenever requested to do so by the Company, he shall assist in the preparation
of any document that the Company shall deem necessary and shall execute any and
all applications, assignments or other instruments that the Company shall deem
necessary, in its sole discretion, to apply for and obtain protection, including
patent protection, for such ideas, conceptions, inventions, improvements and
discoveries in all countries of the world.

 


9.                                       COPYRIGHTS.  EMPLOYEE ACKNOWLEDGES THAT
ANY ORIGINAL WORK OF AUTHORSHIP (EACH, A “WORK”) FIXED IN ANY TANGIBLE MEDIUM OF
EXPRESSION WHICH WAS THE SUBJECT MATTER OF COPYRIGHT (E.G., WRITTEN
PRESENTATIONS, COMPUTER PROGRAMS, VIDEOTAPES, DRAWINGS, MAPS, MODELS, MANUALS OR
BROCHURES) RELATING TO THE COMPANY’S BUSINESS, PRODUCTS, OR SERVICES, WHETHER A
WORK WAS CREATED SOLELY BY EMPLOYEE OR JOINTLY WITH OTHERS, THE COMPANY SHALL BE
DEEMED THE AUTHOR OF A WORK IF THE WORK WAS PREPARED BY EMPLOYEE IN THE SCOPE OF
HIS EMPLOYMENT; OR, IF THE WORK WAS NOT PREPARED BY EMPLOYEE WITHIN THE SCOPE OF
HIS EMPLOYMENT BUT WAS SPECIALLY ORDERED BY THE COMPANY AS A CONTRIBUTION TO A
COLLECTIVE WORK, AS A PART OF A MOTION PICTURE OR OTHER AUDIOVISUAL WORK, AS A
TRANSLATION, AS A SUPPLEMENTARY WORK, AS A COMPILATION OR AS AN INSTRUCTIONAL
TEXT, THEN THE WORK SHALL BE CONSIDERED TO BE A WORK MADE FOR HIRE AND THE
COMPANY SHALL BE DEEMED THE AUTHOR OF THE WORK.  IN THE EVENT A WORK WAS NOT
PREPARED BY EMPLOYEE WITHIN THE SCOPE OF HIS EMPLOYMENT OR WAS NOT A WORK
SPECIALLY ORDERED AND DEEMED TO BE A WORK MADE FOR HIRE, THEN EMPLOYEE HEREBY
ASSIGNS TO THE COMPANY ALL OF EMPLOYEE’S WORLDWIDE RIGHT, TITLE AND INTEREST IN
AND TO SUCH WORK AND ALL RIGHTS OF COPYRIGHT THEREIN. 

 

5

--------------------------------------------------------------------------------


 


EMPLOYEE ACKNOWLEDGES THAT ALL WORK IS THE PROPERTY OF THE COMPANY AND EMPLOYEE
HAS NO RIGHTS IN THE SAME.  EMPLOYEE AGREES TO ASSIST THE COMPANY AND ITS
NOMINEE, AT ANY TIME, IN THE PROTECTION OF THE COMPANY’S WORLDWIDE RIGHT, TITLE
AND INTEREST IN AND TO THE WORK AND ALL RIGHTS OF COPYRIGHT THEREIN, INCLUDING
BUT NOT LIMITED TO, THE EXECUTION OF ALL FORMAL ASSIGNMENT DOCUMENTS REQUESTED
BY THE COMPANY OR ITS NOMINEE AND THE EXECUTION OF ALL LAWFUL OATHS AND
APPLICATIONS FOR REGISTRATION OF COPYRIGHT IN THE UNITED STATES AND FOREIGN
COUNTRIES.

 

10.                                 Confidentiality.  Employee understands and
agrees not to discuss any of the terms of this Agreement with any person or
entity except for Employee’s spouse, attorney, tax advisor, and government tax
authorities or except as required by law.  Notwithstanding anything set forth in
this Agreement to the contrary or any other agreement to which Employee or the
Company is bound, Employee and the Company are expressly authorized to disclose
the “tax treatment” and “tax structure” (as those terms are defined in Treasury
Regulations Sections 1.6011-4(c)(8) and (9), respectively) of the transactions
contemplated by this Agreement; provided, however, that the foregoing
authorization shall apply only to the extent necessary such that the
transactions contemplated by this Agreement will not constitute a “confidential
transaction” within the meaning of Treasury Regulations Sections 1.6011-4(b)(3).

 


11.                                 NON-COMPETITION.

 


DURING THE SEVERANCE PERIOD, EMPLOYEE WILL NOT DIRECTLY OR INDIRECTLY, FOR
HIMSELF OR FOR OTHERS, IN ANY STATE OF THE UNITED STATES, OR IN ANY FOREIGN
COUNTRY WHERE THE COMPANY OR ANY OF ITS AFFILIATES IS THEN CONDUCTING ANY
BUSINESS:

 

a.                                       engage in any business that is directly
competitive with activities conducted by the Company (or any of the Company’s
subsidiaries or divisions), which activities conducted by the Company (or any of
the Company’s subsidiaries or divisions) represent in the aggregate greater than
25% of the Company’s proforma consolidated revenues in 2001;

 

b.                                      render advice or services to, or
otherwise assist, any other person or entity who is engaged, directly or
indirectly, in any business that is directly competitive with activities
conducted by the Company (or any of the Company’s subsidiaries or divisions),
which activities conducted by the Company (or any of the Company’s subsidiaries
or divisions) represent in the aggregate greater than 25% of the Company’s
proforma consolidated revenues in 2001; or

 


C.                                       TRANSACT ANY BUSINESS IN ANY MANNER
PERTAINING TO SUPPLIERS OR CUSTOMERS OF THE COMPANY OR ANY AFFILIATE WHICH, IN
ANY MANNER, WOULD HAVE, OR IS LIKELY TO HAVE, AN ADVERSE EFFECT UPON THE COMPANY
OR ANY AFFILIATE.

 

None of the foregoing in this Section 11 shall prohibit Employee’s continued
participation in those activities specifically described on Exhibit B attached
hereto.

 

12.                                 Non-Solicitation and Non-Disparagement. 
Employee agrees that in further consideration for the severance pay described
above, during the Severance Period, Employee shall not, on his own behalf or on
behalf of any other person, partnership, entity, association, or corporation,
hire or seek to hire any non-clerical or non-secretarial employee of the Company
or in any other manner attempt directly or indirectly to influence, induce, or
encourage any non-clerical

 

6

--------------------------------------------------------------------------------


 

or non-secretarial employee of the Company to leave the employment of the
Company, nor shall he use or disclose to any person, partnership, entity,
association, or corporation any information concerning the names, addresses or
personal telephone numbers of any employees of the Company.  Employee further
agrees that he will not, at any time, disparage the Company or interfere with
the Company’s operations, products, employees, officers or directors.  For the
purposes of this Section 12, the term “Company” shall also include affiliates of
the Company.

 

13.                                 Use of Name and Image.  After the Severance
Period, the Company agrees that it shall not use in any manner whatsoever
Employee’s name or image in any of its marketing, sales, educational or
instructional materials, or in any other manner to benefit the Company.   After
the Severance Period, Employee agrees that he shall not use in any manner
whatsoever the Company’s name or image (except to the extent reflected in
biographical information) in any of his marketing, sales, educational or
instructional materials, or in any other manner to benefit Employee.

 

14.                                 Remedies and Notice of Legal Action.

 

a.                                       Employee and Company acknowledge that
damages are an inadequate remedy of law for the breach of certain terms hereof
and, accordingly, Company and Employee are hereby granted and shall have the
right of injunction (any requirements for posting of bonds for injunction being
hereby expressly waived) and such other and further relief, both in law and in
equity, that Company or Employee may be entitled to receive under the laws of
the State of Utah, in the event Employee or Company breaches or threatens to
breach any of the covenants or agreements contained herein.

 

b.                                      Employee and Company agree that prior to
instituting any legal action to enforce or obtain relief for the breach of this
Agreement, each of them will provide to the other party notice of any breach of
this Agreement.  So long as following receipt of any such notice the breaching
party immediately ceases any ongoing breach of this Agreement and immediately
commences its efforts to cure any past breach, the aggrieved party shall refrain
from instituting legal action to enforce or obtain relief for the breach of this
Agreement until the expiration of a reasonable cure period (as determined in
good faith by the aggrieved party but in no event in excess of 10 days) within
which the breaching party may attempt to cure any breach.

 

15.                                 Indemnification.

 

a.                                       The Company shall indemnify and hold
harmless the Employee in respect of acts or omissions occurring prior to the
date hereof to the extent provided under the Company’s restated certificate of
incorporation and bylaws in effect on the date hereof, including the prompt
payment of expenses incurred by Employee.  The Company shall provide officers’
and directors’ liability insurance in respect of acts or omissions occurring
prior to the date hereof covering Employee on terms and with respect to coverage
and amount no less favorable than those of such policy in effect on the date
hereof.

 

b.                                      Any indemnification under Section 15(a)
(unless ordered by a court) shall be made by the Company only as authorized in
the specific case upon a determination that

 

7

--------------------------------------------------------------------------------


 

indemnification of Employee is proper in the circumstances because he has met
the applicable standard of conduct set forth in Article VIII of the Company’s
restated certificate of incorporation.  Such determination shall be made by
independent legal counsel as directed by the Board of Directors in a written
opinion.

 

16.                                 Acknowledgement.

 

Employee acknowledges the following:  that this Agreement is written in a manner
calculated to be understood by Employee and that Employee in fact understands
the terms, conditions and effect of this Agreement; this Agreement refers to
rights or claims arising under the Age Discrimination in Employment Act and
Older Workers Benefit Protection Act; Employee does not waive rights or claims
that may arise after the date this Agreement is executed; Employee waives rights
or claims only in exchange for consideration in addition to anything of value to
which Employee is already entitled; Employee is advised in writing to consult
with an attorney prior to executing the Agreement;  Employee has twenty-one (21)
days in which to consider this Agreement before accepting it, but need not take
that long if the Employee does not wish; this Agreement allows a period of at
least seven (7) days following execution of the Agreement in which Employee may
revoke the Agreement by giving the Company written notice and returning any and
all payments made by the Company to Employee pursuant to this Agreement; and
Employee fully understands all of the terms of this waiver agreement and
knowingly and voluntarily enters into this Agreement.

 

Employee understands this Agreement is not and shall not be deemed or construed
to be an admission by the Company of any wrongdoing of any kind or of any breach
of any contract, obligation, policy, or procedure of any kind or nature.

 

17.                                 Entire Agreement and Modification.  Employee
has carefully read and fully understands all of the terms of this Agreement. 
Employee agrees that this Agreement sets forth the entire agreement between the
Company and Employee.  Employee acknowledges that Employee has not relied upon
any representations or statements, written or oral, not set forth in this
Agreement.  This Agreement cannot be modified except in writing and signed by
both parties.

 


18.                                 SEVERABILITY.  IF A COURT OF COMPETENT
JURISDICTION DETERMINES THAT ANY PROVISION OF THIS AGREEMENT IS INVALID OR
UNENFORCEABLE, THEN THE INVALIDITY OR UNENFORCEABILITY OF THAT PROVISION SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS
AGREEMENT, AND ALL OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.

 

19.                                 Applicable Law, Jurisdiction and Venue. 
This Agreement is entered into under, and shall be governed for all purposes by,
the laws of the State of Utah. Any suit by the Company to enforce any right
hereunder or to obtain a declaration of any right or obligation hereunder may,
at the sole option of the Company, be brought (i) in any court of competent
jurisdiction in the State of Utah or (ii) in any court of competent jurisdiction
where jurisdiction may be had over Employee. Employee hereby expressly consents
to the jurisdiction of the foregoing courts for such purposes and to the
appointment of the Secretary of State for the State of Utah as his agent for
service of process.

 

8

--------------------------------------------------------------------------------


 


20.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.

 


21.                                 WITHHOLDING OF TAXES.  THE COMPANY MAY
WITHHOLD FROM ANY BENEFITS PAYABLE UNDER THIS AGREEMENT ALL FEDERAL, STATE, CITY
OR OTHER TAXES AS MAY BE REQUIRED PURSUANT TO ANY LAW OR GOVERNMENTAL REGULATION
OR RULING.

 


22.                                 HEADINGS.  THE PARAGRAPH HEADINGS HAVE BEEN
INSERTED FOR PURPOSES OF CONVENIENCE AND SHALL NOT BE USED FOR INTERPRETIVE
PURPOSES.

 


23.                                 AFFILIATE.  AS USED IN THIS AGREEMENT,
“AFFILIATE” SHALL MEAN ANY PERSON OR ENTITY WHICH DIRECTLY OR INDIRECTLY THROUGH
ONE OR MORE INTERMEDIARIES OWNS OR CONTROLS, IS OWNED OR CONTROLLED BY, OR IS
UNDER COMMON OWNERSHIP OR CONTROL WITH, THE COMPANY.

 


24.                                 ASSIGNMENT.  THIS AGREEMENT, AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER, ARE PERSONAL AND NEITHER THIS
AGREEMENT, NOR ANY RIGHT, BENEFIT OR OBLIGATION OF EITHER PARTY HERETO, SHALL BE
SUBJECT TO VOLUNTARY OR INVOLUNTARY ASSIGNMENT, ALIENATION OR TRANSFER, WHETHER
BY OPERATION OF LAW OR OTHERWISE, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY EXCEPT THAT VESTED RIGHTS TO PAYMENT SHALL BE SUBJECT TO DEVISE, AND SHALL
DESCEND IN ACCORDANCE WITH APPLICABLE LAWS OF INHERITANCE.

 

9

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED on this 26th day of August, 2003.

 

 

 

/s/ Ross Jardine

 

 

Ross Jardine

 

 

AGREED AND ACCEPTED on this 26th day of August, 2003.

 

 

INVESTools, Inc.

 

 

 

 

 

By:

/s/ Lee K. Barba

 

 

Name:

Lee K. Barba

 

 

Title:

Chief Executive Officer

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Shares of Company common stock sold by Employee to the Company in accordance
with the terms of the Termination Agreement and General Release shall be sold
for a purchase price to be determined as follows:

 

a.                                       In the event of a sale of 10,001 to
99,999 shares of Company common stock, the price per share shall be the closing
sale price of Company common stock as reported by the OTC Bulletin Board on the
date such offer is made.

 

b.                                      In the event of a sale of 100,000 or
more shares of Company common stock, the price per share shall be $.03 below the
closing sale price of Company common stock as reported by the OTC Bulletin Board
on the date such offer is made.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Auctionadvisor will be a seminar, workshop, and self-directed learning education
provider whose purpose will be to teach people how to make money by
participating in and/or operating online auctions, either part time or full
time, with the end goal of the customer turning the skills learned in the
education process into a part time or full time business.

 

Auctionadvisor will not, directly or indirectly, provide seminars, workshops or
self directed learning for stock market investor education or stock market
investment education.

 

Auctionadvisor will not maintain hot links on its website to INVESTools’ website
or the websites of INVESTools’ investment partners.

 

12

--------------------------------------------------------------------------------